In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Davis, J), dated January 12, 2005, as denied that branch of his motion which was for leave to renew the defendant’s prior motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
A motion for leave to renew must (1) be based upon new facts not offered on the prior motion that would change the prior determination and (2) set forth a reasonable justification for the failure to present such facts on the prior motion (see CPLR 2221 [e]; Renna v Gullo, 19 AD3d 472 [2005]). The plaintiffs motion for leave to renew was properly denied since he failed to set forth a reasonable justification for his failure to present the alleged new facts on the prior motion (see Daria v Beacon Capital Co., 299 AD2d 312, 313 [2002]). Adams, J.P., Santucci, Fisher and Dillon, JJ., concur.